Citation Nr: 0423451	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  03-32 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to apportionment of the veteran's disability 
compensation benefits.


REPRESENTATION

Appellant represented by:  James F. Gramling, Jr., Attorney


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1964 to November 1986.  A portion of this 
service between November 1964 and March 1978 has not been 
officially verified.  The appellant was the veteran's wife 
until May 1990.  

This matter is on appeal before the Board of Veterans' 
Appeals (Board) from a September 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, that denied the appellant's request for a 
special apportionment of the veteran's VA disability 
compensation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the parties 
if and when further action is needed.


REMAND

The veteran and the appellant were married until May 1990, 
when the Chancery Court of Craighead County, Arkansas, 
Western District, entered a divorce decree.  The divorce 
decree stipulated, in pertinent part, that the appellant was 
entitled to 48.87 percent of the veteran's military 
retirement pay on the ground that such was marital property.  
The record reflects that in May 1990 the appellant's then-
attorney filed a claim with the Retired Pay Operations 
Department of the Army's Finance and Accounting Center, and 
the appellant has been receiving the stipulated portion of 
the veteran's military retirement pay since September 1990.

In January 2003, through her attorney, the appellant filed a 
claim with the RO, seeking apportionment of the veteran's VA 
disability pay.

It appears that the appellant continues to be represented by 
a private attorney in this matter.  However, it is unclear if 
the attorney has properly submitted documentation regarding 
his representation of the appellant.  On remand, the RO 
should seek clarification of the appellant's representation, 
with sufficient supporting documentation from the appellant 
and her representative, including any necessary VA forms that 
must be filed to permit the representative to represent the 
appellant in this matter.

Once the matter of the appellant's representation is 
clarified, the RO should then provide the appellant and her 
representative, as well as the veteran, with a supplemental 
statement of the case discussing the applicable legal 
provisions.

The Board also finds that the RO has not considered or 
apprised the appellant or her representative fully of the 
applicable legal provisions.  The RO has not considered the 
appellant's argument that she is entitled to apportionment of 
the veteran's VA disability pay under the provisions of the 
Uniformed Services Former Spouses Protection Act, 10 U.S.C.A. 
§ 1408 (West 2002) (hereinafter "the USFSPA").  See also 
Mansell v. Mansell, 490 U.S. 581 (1989) (holding that the 
USFSPA excludes from division in divorce military retired pay 
that has been waived to receive veterans' disability 
benefits, leaving state courts free to divide only 
"disposable" retired pay).

It is also not clear why the appellant seeks enforcement by 
the VA of a divorce decree that has been approved by a state 
court.  It would appear that any effort to enforce a state-
court-approved divorce decree should be directed to that 
state court in the first instance.  See 5 C.F.R. § 581.301; 
VAOPGCPREC 25-97 (July 16, 1997); VAOPGCPREC 4-97 (Jan. 22, 
1997).  A state court is free to craft alternatives that do 
not contravene or conflict the provisions of the USFSPA.  See 
Surratt v. Surratt, 2004 Ark. App. LEXIS 173 (Ark. Ct. App. 
Feb. 25, 2004); Ashley v. Ashley, 337 Ark. 362 (Ark. 1999). 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should clarify directly from 
the appellant whether she is represented 
in this matter by a third party.  The RO 
should provide her with the necessary 
forms and information for appointing any 
representative in this matter.

2.  Thereafter, the RO should consider 
the appellant's argument that she is 
entitled to apportionment of the 
veteran's VA disability pay based on the 
state-court-approved divorce decree, 
including the provisions of the USFSPA, 
10 U.S.C.A. § 1408 (West 2002), and 
applicable Arkansas state law, including 
Surratt v. Surratt, 2004 Ark. App. LEXIS 
173 (Ark. Ct. App. Feb. 25, 2004), and 
Ashley v. Ashley, 337 Ark. 362 (Ark. 
1999). 

3.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
appellant and her representative an 
appropriate supplemental statement of the 
case (to include citation to all 
additional legal authority considered, 
and all clear reasons and bases for the 
RO's determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  The RO should also 
provide the veteran with an appropriate 
supplemental statement of the case, under 
the provisions relating to simultaneously 
contested claims.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant and the veteran 
need take no action until otherwise notified, but they may 
furnish additional evidence and argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




